Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Claims 1, 2, 7, 11, 12 and 17 are amended, no claims are canceled, and no claims are added; Claims 1-20 are pending in this application. Claims 1 and 11 are independent.

Response to Arguments
Applicant’s arguments filed 9/13/2022 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein; Elliot US 20200288284 in view of Brebner; David US 20200285977 A1, and further in view of Kapicioglu; Cagatay Berk et al. US 20160295372 A1.

Regarding Claims 1 and 11, Klein discloses A system (See Klein Fig. 1, Fig. 5, Fig. 7) for location of objects within an identified subspace of a plurality of subspaces defined within a predefined master space (See Klein Fig. 1 [0036] -[0037] “…..”  [0057]-[0059] ”..  ..” identified subspaces of plurality of subspaces are taught by the latitude or longitude, room, floor or other very specific location (i.e., United aircraft 33 at JFK Airport, terminal 3)  as described by POI or other “very specific location” of reference point), comprising:
a Radio Frequency (RF) tag (See Klein Fig. 1 [0025] client device 11, RF modules 3 6 and 17) associated with an object (See Klein Fig. 1 [0027] “..the device 11 is placed in or on a package..”), the RF tag receiving signals from a plurality of RF signal sources (See Klein Fig. 1 [0025] “.. The client device 11 includes a WiFi antenna 14 which receives signals broadcast by nearby Wi-Fi access points 47 for the Wi-Fi receiver 17, and a GSM antenna 8 which communicates with GSM cell towers 13 within range of the client device 11.. The client device 11 can communicate via Bluetooth protocol using its Bluetooth module 3 and Bluetooth antenna 15, for example to a mobile device 1 which receives data from server 4..”)
and transmitting to an object location system a tag data package (See Klein Fig. 1, [0036] “..The MCU 20 will then create a set of USSD messages, each transmitting the collected data in real time and containing a Wi-Fi access point 47 collection data or supplemental cell tower ID information, to be transmitted to server(s) 4..”)
comprising an identification of signals receiving by the RF tag from the plurality of RF signal sources (See Klein Fig. 1, [0036] “..The Wi-Fi receiver eventually informs a list of Wi-Fi access points, including each Wi-Fi access point Mac Address or SSID, and signal strength RSSI 4.. The list of Wi-Fi access points 47 and supplemental GSM Cell tower 13 data..”);
	the object location system comprising a gateway (See Klein Fig. 1, Fig. 2 [0026] Server 4  [0036]-[0037]) and a location engine (See Klein Fig. 1, Fig. 2 [0026] Server 4and location database 9 [0036]-[0037]);
the gateway (See Klein Fig. 2, [0026] server 4)  receiving and extracting from the transmitted tag data package, the identification of signals (See Klein Fig. 1 [0036] USSD messages [0037] AirTrace servers receive reference points information); and
the location engine (See Klein Fig. 2 [0036]- 0037] “..one or more Wi-Fi access point 47 and Cell Tower ID location databases..”; Fig. 2, [0026] database 9) accessing a machine learning database by performing a survey of Radio Frequency (RF) signals received from the plurality of RF signal sources during a prior RF master space survey operation (See Klein Fig. 2 [0036]- 0037], [0057]-[0059] “..optional database library allows for both manual entry and machine learning by matching to historical Wi-Fi location access points..collected over time or manually entered. The additional fingerprints can be collected from both public and private Wi-Fi hotspot databases..”);
and determining a predicted subspace location for the object (See Klein Fig. 1 [0036] -[0037] “…based on the geographical records kept in one or more Wi-Fi access point 47 and Cell Tower ID location databases, will compare to known Wi-Fi access point 47 locations or attempt to triangulate the device location from multiple location data sources, and record it in the server..”  [0057]-[0059] ”.. a Point of Interest area..” where predicted subspace corresponds to the triangulated location as described by POI or other “very specific location” of reference point) by comparing the identification of signals included in the received tag data package (See Klein Fig. 1, [0036] “..The Wi-Fi receiver eventually informs a list of Wi-Fi access points, including each Wi-Fi access point Mac Address or SSID, and signal strength RSSI 4.. The list of Wi-Fi access points 47 and supplemental GSM Cell tower 13 data..”  [0037] AirTrace servers receive reference points information).
Klein does not explicitly disclose the location engine accessing a machine learning (ML) model trained by performing a survey of Radio Frequency (RF) signals received from the plurality of RF signal sources; and determining a subspace identifier corresponding to a predicted subspace location by comparing the identification of signals included in the received tag data package to a model plurality of signals accessed from the model. 
Brebner teaches the location engine accessing a machine learning (ML) model trained by performing a survey of Radio Frequency (RF) signals received from the plurality of RF signal sources (See Brebner Fig. 22A 1402-1414 training ML model from RF survey signals [0544]-[0550];[0544] A sample may indicate one or more detected networks that are detected by the data collection device (e.g., SSIDs of detected WIFI networks, identifiers of detected 4G or 5G cellular networks, identifiers of detected Bluetooth networks or devices, identifiers of detected GPS satellites, and the like), respective signal strengths of the signals being received from the detected networks (e.g., signal strengths of available WIFI networks, available cellular networks, Bluetooth networks, and the like), the location or point of interest at which the sample was taken; [0545] The generative content system 1100 may collect multiple samples at various locations);  and
 determining a subspace identifier corresponding to a predicted subspace location by comparing the identification of signals included in the received tag data package to a model plurality of signals accessed from the model (See Brebner Fig. 22B 1504-1514 output candidate location; [0558]-[0563]; [0544] points of interests such as room or part of room correspond to predicted subspace; [0561] At 1506, the generative content system 1100 determines one or more candidate locations based on the machine-learned model, including a confidence score for each respective candidate location; Figs. 23A-23B candidate locations rooms corresponding to predicted subspace)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the system of Klein to include the noted teachings of Brebner, in order to improve location prediction (Brebner [0002]).
The combination does not teach and the location engine updating the ML model in response to at least one of (i) a user intervention to correct an erroneous prediction of the subspace location for the object, (ii) a successful object location operation, or (iii) receiving scanned data from other additional sources providing data different from data in the transmitted tag data package.
Yu teaches and the location engine updating the ML model in response to at least one of (i) a user intervention to correct an erroneous prediction of the subspace location for the object, (ii) a successful object location operation, or (iii) receiving scanned data from other additional sources providing data different from data in the transmitted tag data package (See Kapicioglu Fig. 2, [0059] a user profile may be evaluated to determine whether a user acknowledges a venue prediction as being correct and/or other social signals such as whether a user recommended a venue. Otherwise, negative feedback may take the form of a check-in to a different venue or acknowledgement that a venue prediction is incorrect. Such information can also be used in the update/re-train machine learning processes/models. Based on feedback received (operation 214), one or more of the mapped structures may be updated. In other examples, updating of the mapped structures comprises creating new mapping structures based on received feedback/telemetry data to improve robustness of data available to a venue search system/service for making venue predictions. [0018] wifi fingerprint scan data to create models)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Kapicioglu, in order to determine a venue where device is located Kapicioglu [0003]).

Regarding Claims 2 and 12, the combination teaches wherein the plurality of  RF signal sources comprises a plurality of Radio Frequency (RF) emitting beacons positioned in a predetermined location such that RF energy from RF emitting beacons illuminates at least a portion of the predefined master space and one or more of the subspaces (Klein Fig. 1 [0025]-[0027] access points 47 [0057]-[0059] disclosed locations of access points within masterspace), each of the RF emitting beacons located in a position spaced apart from other RF emitting beacons, each of the RF emitting beacons transmitting an RF emitting beacon signal at a predetermined frequency (See Klein Fig. 1 [0067]-[0068] “network components that are based on one of the 802.11 standards developed by the IEEE and adopted by the Wi-Fi Alliance. Examples of Wi-Fi standards, in chronological order, include: 80211.a, 80211b, 80211g, 80211n, and 80211ac.” where it is well known that 802.11 wi-fi access points transmit at predetermined frequencies) and having a beacon identifier (See Klein Fig. 1 [0025]-[0027] access points 47 [0057]-[0059] locations of access points, [0027] “Along the way the device 11 encounters Wi-Fi access points of varying signal strength and sends the MAC address and SSID” thus spaced apart and having an identifier).  

Regarding Claims 3 and 13, the combination teaches wherein the plurality of RF signal sources includes at least one of Bluetooth Low Energy (BLE) beacon, Wi-Fi (IEEE 802.11) access point, Zigbee access point, Bluetooth transmitter, cellular network transmitter (2G- 5G and beyond), or AM/FM/shortwave/television transmitter (See Klein Fig. 1, [0036] Wi-Fi access points 47 cellular network 13 [0040]-[0041] Bluetooth beacons and transmitters [0059]).

Regarding Claims 4 and 14, the combination teaches wherein the machine learning (ML) model is constructed from survey sample data obtained during the RF master space survey operation (See Brebner Fig. 22A 1402-1414 training ML model from RF survey signals [0544]-[0550];[0544] A sample may indicate one or more detected networks that are detected by the data collection device (e.g., SSIDs of detected WIFI networks, identifiers of detected 4G or 5G cellular networks, identifiers of detected Bluetooth networks or devices, identifiers of detected GPS satellites, and the like), respective signal strengths of the signals being received from the detected networks (e.g., signal strengths of available WIFI networks, available cellular networks, Bluetooth networks, and the like), the location or point of interest at which the sample was taken; [0545] The generative content system 1100 may collect multiple samples at various locations);  
in which, for the predefined master space in which the object is located a plurality of subspace identifiers are assigned to the plurality of subspaces having specific spatial boundaries within the predefined master space, wherein the subspace identifiers are stored in association with RF signal data samples taken in the RF master space survey operation (See Brebner Fig. 22B 1504-1514 output candidate location; [0558]-[0563]; [0544] points of interests such as room or part of room correspond to predicted subspace; [0561] At 1506, the generative content system 1100 determines one or more candidate locations based on the machine-learned model, including a confidence score for each respective candidate location; Figs. 23A-23B candidate locations rooms corresponding to predicted subspace; Additionally suggested by Klein Fig. 1 [0036] -[0037] “…..”  [0057]-[0059] ”..  ..” where subspace identifiers suggested by the latitude or longitude, room, floor or other very specific location (i.e., United aircraft 33 at JFK Airport, terminal 3)  as described by POI or other “very specific location” of reference point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Brebner, in order to improve location prediction (Brebner [0002]).

Regarding Claims 5 and 15, the combination teaches wherein the RF tag includes a motion sensor (See Klein FIG. 1 [0025] accelerometer 5), and wherein the tag data package is transmitted by the RF tag in response to detection with the motion sensor that the RF tag has stopped movement (See Klein Fig. 1, Fig. 5 [0049] steps 56-58).  

Regarding Claims 6 and 16, the combination teaches teaches wherein the machine learning (ML) data model is a support vector machine (SVM) data model (See Brebner [0542] “machine-learned classification models (e.g., random forests, support vector machines SVMs.. used to estimate a location of a client user device 1106 based on signal-related attributes..” [0544] wi-fi, cellular network SSID databases).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Brebner, in order to improve location prediction (Brebner [0002]).

Regarding Claims 7 and 17, the combination teaches wherein the machine learning model comprises a collection of RF signal samples associated with each subspace identifier, associated RF signal identifiers, and Received Signal Strength Indicator (RSSI) values taken in the RF master space survey operation (See Brebner Fig. 22A 1402-1414 training ML model from RF survey signals [0544]-[0550];[0544] A sample may indicate one or more detected networks that are detected by the data collection device (e.g., SSIDs of detected WIFI networks, identifiers of detected 4G or 5G cellular networks, identifiers of detected Bluetooth networks or devices, identifiers of detected GPS satellites, and the like), respective signal strengths of the signals being received from the detected networks (e.g., signal strengths of available WIFI networks, available cellular networks, Bluetooth networks, and the like), the location or point of interest at which the sample was taken; [0545] The generative content system 1100 may collect multiple samples at various locations); [0477] ,  [0480] “ the generative content system 1100 may be generating a data representation of a collection of various signal strength samplings of different types of radio signals collected throughout a structure (e.g., a hotel)..”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Brebner, in order to improve location prediction (Brebner [0002]).

Regarding Claims 8 and 18, the combination teaches wherein each of the plurality of subspaces is associated with a plurality of subspace data models (See Klein Fig. 2 [0036] -[0037] “…based on the geographical records kept in one or more Wi-Fi access point 47 and Cell Tower ID location databases, will compare to known Wi-Fi access point 47 locations or attempt to triangulate the device location from multiple location data sources, and record it in the server..”).
Klein does not explicitly teach wherein the system is configured to generate a plurality of prediction candidates of subspaces in which the object may be located from a plurality of data models for each object location operation, and wherein the object location operation comprises determining the identified subspace for the object based on a voting algorithm executed on the plurality of prediction candidates.
Brebner teaches wherein the system is configured to generate a plurality of prediction candidates of subspaces in which the object may be located from a plurality of data models for each object location operation, and wherein the object location operation comprises determining the identified subspace for the object based on a voting algorithm executed on the plurality of prediction candidates (See Brebner Fig. 22B 1506-1514 [0542] At deployment time, the generative content system 1100 (or another system that leverages the models generated at least in part by the generative content system 1100) may receive signal profiles from a client device 1106 indicating different networks that are detected by the client device (e.g., WIFI, cellular, Bluetooth, magnetic flux, and GPS networks that are detected and the signal strengths thereof), and may input the contents of the signal profile into the machine learned model. In embodiments, the machine learned model outputs one or more candidate locations and a confidence score for each candidate location; [0564] .. the generative content system 1100 may select the candidate location having the highest confidence score)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the system of Klein to include the noted teachings of Brebner, in order to improve location prediction (Brebner [0002]).

Regarding Claims 10 and 20, the combination teaches wherein the identification of signals received by the RF tag from the plurality of RF signal sources comprises an RF signal source identifier and RF signal data samples in a form of Received Signal Strength Indicator (RSSI) data (See Klein Fig. 1, [0036] “..The Wi-Fi receiver eventually informs a list of Wi-Fi access points, including each Wi-Fi access point Mac Address or SSID, and signal strength RSSI 4.. The list of Wi-Fi access points 47 and supplemental GSM Cell tower 13 data..”  [0037] AirTrace servers receive reference points information).  


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klein; Elliot US 20200288284, Brebner; David US 20200285977 A1 nad Kapicioglu; Cagatay Berk et al. US 20160295372 A1 as applied to claims 1 and 11 above, and further in view of Kostka; Lukasz et al. US 20150079942.
Regarding Claims 9 and 19, the combination teaches wherein the RF receiving and transmitting tag includes a signaling component actuatable by a user communication device (See Klein [0039] [0040] Bluetooth communication with nearby user device).
The combination does not explicitly teach wherein the system executes a "last ten feet" proximity operation to notify a user of proximity to the RF tag with the signaling component upon approach by the user communication device.
Kostka teaches wherein the system executes a "last ten feet" proximity operation to notify a user of proximity to the RF tag with the signaling component upon approach by the user communication device (See Kostka [0076] In the foregoing example implementation, the method S200 can further estimating the proximity of the computing device to the wireless beacon; and displaying the notification on the computing device based on the proximity of the computing device to the wireless beacon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Kostka, in order to improve the user's shopping experience with timely notifications (Kostka [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647